Standard Industrial Classification Code 3826 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 22, 2009 Arrayit Corporation (Formerly Integrated Media Holdings, Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 33-119586 76-0600966 (Commission File Number) (IRS Employer Identification Number) 524 East
